Citation Nr: 0909712	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-11 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post-anterior cruciate ligament (ACL) reconstruction, 
left knee.

2.  Entitlement to an effective date prior to December 10, 
2003, for the grant of a 10 percent disability rating for 
status post-ACL reconstruction, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1995 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The Board remanded the Veteran's claims in December 2007 for 
further development.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disorder is 
manifested by a range of motion from 0-100 degrees, at worst, 
with painful motion and mild instability.

2.  The evidence throughout the appellate period has revealed 
evidence of degenerative arthritis of the left knee.

3.  As of April 17, 2003, it was factually ascertainable that 
the Veteran's left knee disability was manifested by symptoms 
consistent with slight instability. 

4.  The Veteran filed an informal claim for an increased 
rating for a left knee disability on June 28, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
prior for status post ACL reconstruction, left knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 
(2008).

2.  The criteria for an additional evaluation of 10 percent 
disabling for degenerative arthritis, left knee, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2008).

3.  The criteria for an effective date of June 28, 2003 for 
the award of a 10 percent disability rating for status post 
ACL reconstruction of the left knee have been met.  38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.302, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The Veteran was afforded a letter dated in July 2004 
addressing the VCAA as it relates to his claims.  The letter 
fully satisfied the duty to notify provision elements 2 and 
3.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187; Pelegrini II.  

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect 
of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an increase 
in the disability or exceptional circumstances relating 
to the disability.  

See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the Veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

As noted above, prior to the adjudication of the claim, the 
RO sent the Veteran a July 2004 letter, which requested that 
the Veteran provide evidence describing how his disability 
had worsened, in compliance with Vasquez.  An additional 
letter was furnished to the Veteran January 2008 informing 
him of the information necessary to establish a higher 
evaluation and earlier effective date.  In addition, the 
Veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of his July 
2004 and February 2008 VA examinations performed in 
association with this claim.  The Board finds that the notice 
given, the questions directly asked and the responses 
provided by the Veteran, show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds Veteran had actual knowledge of the requirement, 
any failure to provide him with adequate notice is not 
prejudicial.  See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores, supra.  

As to the second element, entitlement to a higher disability 
rating would be satisfied by evidence demonstrating a 
noticeable worsening or increase in severity of the 
disabilities and the effect of that worsening on the 
claimant's employment and daily life.  See id.  A March 2006 
letter addressed these criteria.  The Board finds that no 
more specific notice is required of VA and that any error in 
not providing the rating criteria is harmless.  See Vazquez-
Flores.  The March 2006 letter also informed the Veteran of 
the methods VA uses to assign disability ratings and 
effective dates.  

As to the third element, the Board notes that the Veteran was 
provided such notice in the July 2004 letter.  The Board 
finds that the third element of Vazquez-Flores is satisfied.  
See id.  

As to the fourth element, the July 2004 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with appropriate VA examinations 
in July 2004 and February 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disabilities 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2008).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d. 
1328 (Fed.Cir. 2006).



II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board has considered whether 
staged ratings are appropriate in the pending appeal.  As 
distinct time periods have not been demonstrated, staged 
ratings are not necessary in this case.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.71a5 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2008).

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, 
regarding the Veteran's claim for an increased rating for 
left knee laxity under Diagnostic Code 5257, the Board must 
evaluate the evidence of record and reach a decision that is 
equitable and just.  See 38 C.F.R. § 4.6 (2008)

With respect to limitation of motion, normal range of knee 
motion is 140 degrees of flexion and zero degrees of 
extension.  See 38 C.F.R. § 4.71, Plate II (2008).

The Veteran is currently rated under Diagnostic Codes 5259-
5260.  These diagnostic codes address removal of the 
semilunar cartilage and limitation of flexion, respectively.  
He contends that his left knee disability is currently 
characterized by a higher degree of limitation of motion due 
to pain, as well as instability.  He further claimed that a 
reduction of his meniscus has resulted in crepitus, and he 
contends that his left knee disability should be rated at 30 
percent disabling...  See VA Form 9, April 4, 2005.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2008).  Diagnostic 
Code 5260 is applicable when the evidence demonstrates 
limitation of flexion.  A 10 percent evaluation contemplates 
flexion limited to 45 degrees.  A 20 percent evaluation is 
warranted where flexion is limited to 30 degrees.  A 30 
percent evaluation may be assigned where flexion is limited 
to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2008).  

Under Diagnostic Code 5261, a 10 percent evaluation is 
provided when extension is limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees, a 50 
percent evaluation may be assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-04 (September 17, 2004), 
published at 69 Fed. Reg. 59,990 (2004).  Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  See Id.

Subsequent to the Veteran's claim for an increased rating, 
filed in June 2004, he was afforded a VA examination in July 
2004.  At that time, the Veteran reported pain, weakness, 
stiffness, swelling, locking, and fatigability of the left 
knee.  It was noted that the Veteran presented as status post 
ACL reconstruction, performed in 1997.  Two additional left 
knee arthroscopies were noted.  The Veteran reported flare-
ups that resulted in additional pain and locking.  The 
Veteran reported that, during a flare up, he was able to flex 
his left knee from 0 to 100 degrees, approximately.  He 
stated that he occasionally used a brace and a cane, but he 
denied any history of dislocations of subluxations.  

Objective testing revealed movement against strong resistance 
at 5/5.  Active range of motion was 0 to 130 degrees.  
Passive range of motion was from 0 to 140 degrees with no 
pain.  On repetitive motion, the Veteran was unable to flex 
beyond 100 degrees without pain.  Mild edema was noted, with 
no effusion or instability.  Muscle strength was 5/5.  
Tenderness to palpation was not noted, and neither was 
redness, heat, abnormal movements, or guarding.  The Veteran 
walked with a normal gait without calluses or abnormal shoe 
wear.  Ankylosis was not present.

In anatomical position, range of motion was from 0 to 140 
degrees.  The medial and collateral ligaments were assessed 
in varus and valgus stress in neutral and with 30 degrees of 
flexion, and there was no motion.  Anterior and posterior 
cruciate ligaments were assessed at 30 degrees and 90 
degrees, with greater than 5 mm of motion with the anterior 
drawer test and the Lachman test.  There was less than 5 mm 
of motion for the posterior cruciate ligaments at 30 degrees 
and 90 degrees.  McMurray's test was negative.  

X-rays revealed a well-maintained joint space.  No fractures 
were noted.  Ultimately, the Veteran was diagnosed with left 
knee pain, secondary to anterior cruciate ligament 
reconstruction.

An additional VA examination was conducted in February 2008.  
The examiner noted a review of the Veteran's claims file.  
The Veteran reported a painful left knee with occasional 
popping and crunching.  Again, the use of a brace and a cane 
was reported.  It was noted that repetitive use increased 
pain without any additional loss of motion.  Unlike the prior 
examination, the Veteran did not report a history of flare-
ups.  On examination, the alignment of the Veteran's left 
knee was normal.  Mild crepitation was felt on movement, and 
the medical lateral ligament was loose on the medial side.  
Anteroposterior movement was loose with firm endpoint, 
anteriorly.  Pivot shift was negative, as well as McMurray's 
test.  Range of motion was from 0-125 degrees with pain at 
125 degrees.  Although a November 1998 VA medical report 
noted mild degenerative changes, and a December 2003 
outpatient report noted narrowing of the knee joint 
suggesting a degenerative process, X-rays did not reveal 
evidence of arthritis at the time of the February 2008 VA 
examination.  The examiner also reported that there was no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance on repetitive use.  
Ultimately, the Veteran was diagnosed with residual 
ligamentous insufficiency, with limited motion with some 
pain, but without radiological evidence of degenerative 
arthritis.

The Board notes that neither of the Veteran's examinations 
since his prior final denial, coupled with VA outpatient 
treatment reports from that period, reveals flexion limited 
to 30 degrees or extension limited to 10 degrees as 
contemplated by compensable evaluations under Diagnostic 
Codes 5260 and 5261.  Furthermore, the Veteran has produced 
no competent evidence to indicate a higher evaluation is 
warranted under the diagnostic codes governing range of 
motion.  Thus, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 10 percent for 
limitation of flexion pursuant to Diagnostic Code 5260 or to 
a separate compensable rating for limitation of extension 
under the schedular criteria of Diagnostic Code 5261 at any 
time during the appeal period.

With respect to instability of the knee, Diagnostic Code 5257 
provides for a 10 percent evaluation where there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is assigned where there is moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation where there is severe recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2008).  While the record does not reflect that the 
Veteran has recurrent subluxation of the left knee, the 
report of a July 2004 VA examination revealed greater than 
5mm of motion with anterior drawer and Lachman testing.  The 
examiner observed that the anterior cruciate ligament had 
been "stretched."  Similarly, residual ligamentous 
deficiency was reported in February 2008.  Moreover, the 
Board notes that the Veteran has employed the use of 
assistive devices, namely a brace and a cane, throughout the 
appellate period.  Therefore, instability is present within 
the Veteran's medical record, and the Veteran has met the 
criteria for slight instability under Diagnostic Code 5257.  
However, a higher rating of 20 percent is not warranted here, 
as a moderate level of instability has not been demonstrated.  
While the Veteran uses braces, there is no recent indication 
that his knee gives out or results in falling.  Thus, the 
Board concludes that the level of impairment due to his 
instability of the left knee more closely approximates the 
criteria for slight disability.  

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected left knee disability.  However, no higher 
or separate evaluation is warranted under any other 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Code 5258 does not apply to the Veteran's current 
disability because there is no evidence of semilunar 
dislocated cartilage.  While the Veteran was previously rated 
under Diagnostic Code 5259, for removal of the semilunar 
cartilage, the Board notes that 10 percent is the highest 
possible rating under this provision.  In addition, as the 
evidence of record fails to demonstrate ankylosis or 
impairment of the tibia or fibula, the Veteran is not 
entitled to a separate or higher rating under Diagnostic 
Codes 5256 or 5262.

Finally, regarding degenerative changes, VA General Counsel 
issued a Precedential Opinion in July 1997 which held that a 
claimant who had arthritis and instability of the knee might 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  When the knee disorder is already rated 
under Diagnostic Code 5257, the Veteran must also have 
limitation of motion which at least meets the criteria for a 
zero percent rating under Diagnostic Codes 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) to obtain a separate rating, if arthritis 
is clinically demonstrated.  In August 1998, VA General 
Counsel issued VAOPGCPREC 9-98.  Referring to Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) General Counsel found 
that even if a claimant technically had full range of motion, 
but motion was inhibited by pain, a compensable rating for 
arthritis under Diagnostic Code 5003 and § 4.59 would be 
available, if arthritis was clinically demonstrated.

Here, degenerative arthritis has been demonstrated throughout 
the appellate period.  X-ray evidence from November 1998 
noted minimal degenerative changes.  A December 2003 VA 
outpatient report was also suggestive of degenerative 
arthritis.  Although the Veteran's limitation of motion is 
non-compensable under Diagnostic Codes 5260 and 5261, he 
meets the criteria for a compensable rating pursuant to 
Diagnostic Code 5003 which provides for a 10 percent 
evaluation for degenerative arthritis for each major joint 
group manifesting a noncompensable level of limited motion.  
Although the Veteran's limitation of motion is non-
compensable on its own, the medical evidence demonstrates 
that motion is inhibited by pain, and therefore a separate, 
compensable rating for arthritis is available throughout the 
course of this appeal.  

The Board acknowledges the Veteran's statements that his left 
knee disability results in significant pain and is worse than 
currently evaluated.  While the Veteran is competent to 
report that he has pain in his left knee, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  The 
Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating for the Veteran's 
service-connected disability.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997); and DeLuca.  Evidence shows that the Veteran 
has some limitation of motion of the knee, taking into 
account pain on motion.  As such, limited motion of the 
bilateral knees results in a certain level of functional 
loss.  However, there is a lack of objective medical evidence 
showing that the Veteran suffers any additional measurable 
functional loss and/or limitation of motion during flare-ups 
or with use above and beyond the limitation already 
considered. 

Further, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disabilities to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2008).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for limitation of 
the knee, as well as for knee laxity, but the Veteran simply 
does not meet those criteria.  Therefore, the Board finds no 
basis for further action on this question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for his left knee 
disability.  In determining whether higher ratings are 
warranted for service-connected disabilities, VA must 
determine whether the evidence supports the Veteran's claim 
or is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert.  In this case, the preponderance 
of the evidence is against a rating in excess of 10 percent 
for the Veteran's left knee instability.  However, the 
preponderance of the evidence supports a separate 10 percent 
disability, but no greater, for arthritis of the left knee, 
throughout the course of this appeal. 


Earlier Effective Date

The Veteran has been awarded an increased rating for a left 
knee disability, effective December 10, 2003.  The Veteran 
contends that he is entitled to an earlier effective date for 
his compensable rating.  

The record reflects that the Veteran's claim for a 
compensable rating for his service-connected disability was 
received by the RO on June 23, 2004.  Prior to that date, the 
Veteran submitted a claim for an increased rating in 
September 1999.  The Veteran's September 1999 claim was 
denied by a March 2000 rating decision, and the Veteran 
failed to appeal that decision.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that, if a claimant wishes to obtain an effective date 
earlier than that assigned in an RO decision, the claimant 
must file a timely appeal as to that decision.  Otherwise, 
the decision becomes final and the only basis for challenging 
the effective date is a motion to revise the decision based 
on clear and unmistakable error (CUE).  See also Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a 
showing of [clear and unmistakable error, the appellant] 
cannot receive disability payments for a time frame earlier 
than the application date of his claim to reopen, even with 
new evidence supporting an earlier disability date.").

Here, the veteran did not appeal the March 2000 decision that 
continued the noncompensable evaluation assigned for his 
service-connected left knee disability.  Accordingly, the 
November 1997 decision is final, and only a request for 
revision premised on CUE could conceivably result in the 
assignment of earlier effective date.  See 38 C.F.R. § 
20.302(a) (2008).  However, the Veteran has not alleged CUE 
in any prior decision.  

With regard to the assigned effective date for an increase in 
service-connected disability compensation, the general rule 
with respect to an award of increased compensation is that 
the effective date for such an award "shall not be earlier 
than the date of receipt of application therefrom."  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (2008).  An 
exception to this rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of the claim for increased compensation.  
In that situation, the law provides that the effective date 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2008).

In this regard, if a formal claim for compensation has 
previously been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of a VA 
examination or VA hospitalization can be accepted as an 
informal claim for benefits.  See 38 C.F.R. § 3.157 (2008).  
As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination, or date of admission to a 
VA or uniformed services hospital.  See 38 C.F.R. § 
3.157(b)(1) (2008).  For all other reports, including reports 
from private physicians, lay persons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id; 38 C.F.R. § 
3.157(b)(2), (3) (2008).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is entitled to an earlier effective date for the 
grant of an increased rating for his left knee disability.  
Although the Veteran has not argued that any specific VA 
examination or outpatient report demonstrated a worsening of 
his service-connected disability, VA medical records prior to 
receipt of his claim for an increased rating received in June 
2004, show an increase in the severity of his left knee 
disability.  A June 6, 2002, treatment record shows that the 
Veteran complained of left knee pain with his knee giving out 
the day before causing him to fall twisting his knee.  
Anterior drawer test was positive.  At that time, the Veteran 
reported that he twisted his knee and complained of pain and 
swelling.  Swelling was noted on examination, as was joint 
line tenderness, and crutches were recommended.  A left knee 
ligament tear was diagnosed.  In June 2003, the Veteran was 
fitted for a left knee brace to prevent instability and 
giving out of the left knee.    

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board concludes that June 6, 2002, contains evidence 
consistent with slight instability of the left knee.  Thus, 
this record is the earliest date as of which it is factually 
ascertainable that the Veteran's disability warranted a 10 
percent rating under Diagnostic Code 5257.  As noted above, a 
10 percent disability rating is warranted for slight lateral 
instability of the knee joint.  Therefore, although an 
application for an increase was not submitted by the Veteran 
until June 28, 2004, the June 2002 VA outpatient report is, 
as per 38 C.F.R. § 3.400(o)(2), the earliest date as of which 
it is factually ascertainable that the Veteran's disability 
warranted a compensable rating for instability.  

In the October 2004 rating decision currently on appeal, the 
RO increased the Veteran's disability evaluation to 10 
percent effective from December 10, 2003.  
As noted, the December 2003 VA outpatient report noted an 
increase in the Veteran's left knee symptomatology.  However, 
as noted above, other VA medical reports prior to the 
December 2003 report within the Veteran's claims file, within 
a year prior to the Veteran's claim for an increased rating 
in June 2004, demonstrated a compensable level of disability.  
Specifically, the June 2002 VA outpatient report serves as 
the earliest date as of which it is factually ascertainable 
that the Veteran's service-connected instability of the left 
knee had worsened.  See 38 C.F.R. § 4.00(o)(2) (2008).

Therefore, because it is factually ascertainable that an 
increase in disability had occurred during the one-year 
period preceding the date of receipt of the claim for 
increased compensation, the Veteran's claim for an earlier 
effective date for the grant of a 10 percent rating for 
status post ACL reconstruction of the left knee is granted 
with an earlier effective date of June 28, 2003.  See 38 
C.F.R. §§ 3.102, 3.400(o)(2) (2008).  


ORDER

Entitlement to a rating in excess of 10 percent for status 
post-ACL reconstruction, left knee, is denied.

Entitlement to an additional rating of 10 percent for 
degenerative arthritis, left knee, is granted.

An earlier effective date of June 28, 2003, for status post-
ACL reconstruction of the left knee is granted.


____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


